One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(ES) Mr President, last month, I organised a hearing in this Parliament concerning the victims of terrorism, which was attended by the President of Parliament and various Members of the European People's Party (Christian Democrats).
The victims have turned to us, as their representatives in Europe, to guarantee them their right to justice which has been trampled on so many times in their own countries, such as Spain, where the Rodríguez Zapatero Government continues to lie to the Spanish people about a negotiation process with a terrorist group which has still not relinquished its arms.
It is because of this that such grave incidents as the Bar Faisán tip off, in which the terrorists were warned of the operation in progress to arrest them, have still not been thoroughly investigated.
Democratic governments cannot turn their backs on the victims of terrorism; they have already paid the highest price in the fight for liberty.
Parliament must push for a European Charter which recognises the legitimate demands of the victims, such as not negotiating with terrorists and ensuring that they serve their prison sentences in full.
(HU) Mr President, ladies and gentlemen, during the last working week of the year, I would like to give you a summary of my experience with the administration of the European Parliament. In agreement with the opinion of the European Ombudsman dated 6 December, I would like to say that the team and staff of the European Parliament deserve praise for their work in the advancement of equal opportunities and, in particular, in the improvement of the situation of persons with disabilities. I hope that in the future, there will be no going back on these issues. I would like to thank three people. First, by reason of the adaptation, I would like to thank Mrs Erica Landi and Mr Pierre Debaty, Heads of Unit for Training. I would like to thank Mrs Rosa Brignone, Head of Unit for Equal Opportunities and Diversity, for providing employment for 61 people with disabilities at the European Parliament. This programme can provide them with work while offering them appropriate assistance. I would like to ask Mr Buzek to continue to pay attention to these programmes for the sake of the future of the European Union.
(HU) Mr President, it fills me with satisfaction that the Romanian winner of the European Year Journalist Award 2010 awarded by the European Commission is a member of the Hungarian national community in Romania. The winner of the award earned the Commission's recognition with a report written in Hungarian, her native language. Hungarian is not an official language in Romania, but for the Hungarian community of one and a half million living in that country, it represents the language in which they learn about events that are happening in the world around them. I am thankful that the Commission understood that it cannot be cause for disqualification if someone does not enter the competition with a publication written in the official language of their country. However, I also have a feeling that something is missing, as national communities that do not speak an official language of the EU - such as Catalans, Basques, Corsicans, and the list goes on - did not have the opportunity to enter the competition while informing their communities in their native language. It is time to take into account the European reality, multilingualism, and the coexistence of cultures in all Commission decisions.
(ES) Mr President, as can be seen from the terrorist arrests under Mr Rodríguez Zapatero's Government, it goes without saying that the accusations that have been made today against the Spanish Government are clearly inconsistent.
However, moving on to my point, the centenary is being commemorated of the poet Miguel Hernández, an irreplaceable loss in the Spanish civil war and an extraordinary voice which springs purely from the heart of the people. A herder of 'goats and sorrows', he was a contemporary of Neruda and Aleixandre, winners of the Nobel Prize.
In this forum, which should be one of liberty, tolerance, peace and culture, I read: 'I am an open window that listens, / through which to see the gloom of life. / But there is a ray of sun in the fight / that always leaves the shadow vanquished'.
In these gloomy times, let us continue in the hope of the poet's ray of light, which will vanquish the darkness, the darkness of that time and for always. Paraphrasing Miguel Hernández, 'We have to speak about many things', or from the poetry of Vallejo, quoted in Stockholm this past week by Vargas Llosa, 'Brothers, there is much to do', in this Europe ...
(The President cut off the speaker)
(RO) Mr President, the European Commission published a report last week about the implementation of the 2007 strategy on nutrition and obesity. This report highlighted not only some of the specific actions taken in the battle against unhealthy diets and obesity in the European Union, but also the fact that many of the strategy's stipulated objectives have not been achieved. The strategy envisaged undertakings to extend and support nutrition education among children. However, too little has been done at EU level to meet these undertakings. For example, the European School Fruit Scheme contains educational elements, but is targeted at only a limited number of children. Although it is still having a positive impact, we feel that it is fairly restricted.
Another major issue is food advertising aimed at children. In 2007, the Commission drew up codes of conduct for regulating the marketing of food products targeting children. Unfortunately, even now, some Member States have direct advertising of unhealthy foods aimed at children, as well as extremely different interpretations of the guidelines regarding the code of conduct.
(SL) Mr President, today, I would like us, here in this Chamber of the European Parliament, to pay attention to and, in a sense, heed the warning about the Middle Eastern peace process which 26 former top statesmen and women of the European Union have addressed to the global public.
I am talking about figures who each individually command international authority and who are therefore able to attract publicity. I think that it would be right for us, in this very House, to pay particular attention to the wording of this warning, which calls on us to work harder to strengthen the peace efforts in this region and, if necessary, take a tougher stance in bringing Israel to the negotiating table and ensuring peace, not only in the region, but also in the state of Israel and for its citizens.
(EL) Mr President, the European support mechanism puts the Commission under additional obligations to defend the European rule of law. However, I was surprised to see that precisely the opposite is happening. I have in my possession a written reply from Commissioner Rehn concerning the Memorandum with Greece. He personally has co-signed this reply, which states that the initiative and responsibility for the terms rests solely with the Greek Government. I have in my possession another written reply from Commissioner Almunia, stating in no uncertain terms that he does not consider it necessary to provide information which we requested from him about the exercise of parliamentary control.
The Commission appears to be deliberately creating grey zones in the application of the European rule of law and European policies for a series of countries. Democratic control is being side-lined, inasmuch as national governments are hiding behind the Commission and the Troika on the most basic measures, while the Commission is referring these matters to the national governments. Thus, from guardian of the treaties, the Commission is turning into the guardian of an informal state of emergency which it personally has tacitly declared. At this difficult juncture, putting the support mechanism into action cannot mean taking the European rule of law out of action.
(EL) Mr President, the anti-grassroots policy of the European Union, of the International Monetary Fund, and of the bourgeois governments in the Member States, has escalated into a war on fundamental wage, labour and social rights which the working class fought long and hard to win.
Mass unemployment, poverty, the abolition of national collective agreements, drastic wage and pension cuts, higher retirement ages, the abolition of heavy and unhealthy professions, higher VAT, grassroots incomes slashed by 25% in the private and public sectors, public corporations being sold off and an escalation in autocracy and the savage suppression of the working class and grassroots movement. Typical examples are the imposition of the repulsive measure of the policy of calling up unemployed seamen in Greece, the state of emergency at the expense of unemployed air traffic controllers in Spain, the beatings handed out to pupils and students in England and the questioning of fundamental grassroots freedoms in general.
At the same time, however, we have seen a package of subsidies and insulting tax breaks ...
(The President cut off the speaker)
(EL) Mr President, a difficult year both for mankind and for Europe, a Europe tested on its common currency and cohesion, is coming to an end. New protection and support institutions have been designed and applied in order to defend the common currency and support two main countries with completely different economies: Greece and Ireland. I believe that all of us, especially the European leaders, have learned from this crisis and that there is now a greater feeling of solidarity between us. I trust that this is so. I believe, therefore, that the right moves will be made to maintain social cohesion in 2011, without the extremes caused by untempered budgetary austerity. I must stress that the opposite economic policy applies in the United States. We have to understand that measures need to be taken in the euro area to create conditions for smooth recovery on the markets in Greece, Ireland and Portugal and to avoid similar problems in Spain.
(HU) Mr President, ladies and gentlemen, the two-thirds majority government in Hungary launched an offensive against democratic institutions in the past six months. In this process, they abolished the former parity-based media supervisory body, and set up in its place one consisting of delegates of the government party. The so-called media constitution recently adopted in Hungary also gives the government the possibility to censor certain websites if they so choose, even along the Chinese censorship model. The president of the media authority, Annamária Szalai, proudly boasted of this in an interview. As an example, she mentioned the most widely read right-wing news portal, www.kuruc.info, which, due to the anonymity offered by the Internet, was in the lead in exposing the infringements committed by the former government. I ask the European Parliament and the Commission to urge Fidesz to put an end to the anti-democratic processes currently taking place in Hungary as soon as possible. All that is left for the Hungarian opposition is the power of the public eye, and now they intend to deprive us even of that.
(IT) Mr President, ladies and gentlemen, more than a month has passed since Asia Bibi, a Catholic peasant woman from Pakistan, was convicted of blasphemy.
We cannot fail to remember the importance of protecting inviolable human rights, amongst which we count, in our Charter of Rights, freedom of expression.
In countries such as Pakistan, the charge of blasphemy has already led to the deaths of 46 people in the last 10 years, fuelling more and more religious intolerance and, hence, Islamic fundamentalism. These people were all killed outside prison following the charges of blasphemy, or were found dead in prison. Asia Bibi's life is at risk, not only through the application of Pakistani law, but also at the hands of fanatics. Pakistani law therefore fuels this climate of persecution and unjust deaths.
To conclude, I urge the entire international community to make strong calls for the law on blasphemy to be abolished from the Pakistani criminal code and to ensure that anyone convicted of crimes which restrict freedom of expression is released as soon as possible.
(BG) Mr President, ladies and gentlemen, today is the launch date of a declaration signed by myself and four colleagues calling for the equitable distribution of agricultural subsidies among the old and new Member States after 2013. Under the current common agricultural policy, all farmers in the European Union have to meet the same obligations, which entails costly investments. However, while their obligations are equal, their entitlements are not. I therefore believe that as from 2013, the direct payments system must guarantee the fair treatment of all farmers throughout the European Union. We must put an end to the historical model, define common criteria and take on board the specific needs of agriculture in individual regions. In addition, we need to build up a system allowing funds to be transferred from the second to the first pillar so that a greater proportion of agricultural producers in the new Member States can benefit from support measures and instruments. It is time to put an end to the way the CAP separates the old from the new Member States, and it is my sincere hope that you will all support this cause.
(PT) Mr President, the tornado that hit Portugal last Tuesday caused enormous damage in the region of Tomar. Unfortunately, this type of natural disaster is becoming increasingly frequent. It is important to make available emergency mechanisms that will enable rapid intervention to aid the affected populations.
The role of the EU is vitally important, as it has mechanisms and instruments at its disposal, such as the Solidarity Fund, that are intended to respond to this type of problem. However, it is absolutely crucial for these mechanisms to be activated and applied in a way that is quick, flexible and simple. I therefore call on the Commission and Council to make the Solidarity Fund more flexible so that it can be applied as quickly as it should be in this case and in other similar ones.
(RO) Mr President, in the period prior to Romania's accession to the European Union, the European Commission closely monitored the situation regarding international adoptions and recommended a halt to these activities following the disclosure of abusive adoption practices. However, in 2009, in the context of the conference organised by the European Commission and Council of Europe on the subject of the challenges in adoption procedures in Europe, I sent a letter to Jacques Barrot which I wanted to use to draw attention to the repercussions of reopening the international adoption market. I also called for the European Commission to be consistent.
Following an investigation carried out by a Romanian newspaper, we are presented with the possibility that an abuse of power has been committed by the European Commission, demonstrated by it imposing the conclusion of the conference's official report, which recommends setting up a European Adoption Agency. I think that the European Union's image will suffer as a result of the guardian of the European treaties being involved in falsifying an official document. This is why I am waiting for a clear, reasoned response from the European Commission, which will remove this question mark hanging over its vertical structure.
(IT) Mr President, ladies and gentlemen, for more than a month, a group of 250 people, including 80 Eritreans, have been held hostage by traffickers in the Sinai Desert in Egypt. Part of this group had previously been turned away from the coasts of some European countries. The kidnappers are demanding USD 8 000 ransom for their release and, in the meantime, are subjecting them to the most atrocious forms of abuse and deprivation. Six people have already died, and rumours are also circulating about the removal of organs to be sold on the black market.
It is time for the international community and the European Union to say 'Enough!'; it is time for some straight talking about the guarantee of the right to asylum everywhere; and it is time for some governments to reconsider their illusory return policies. The Pope has asked for this, and so too have foundations, associations and political figures.
We call on you, Mr President, together with Commissioner Ashton, to take immediate action to stop this ordeal.
(HU) Mr President, beginning with January, Hungary will be the third new Member State to take over the rotating Presidency of the EU. It will be a major test and a challenge for Hungary. It will take place simultaneously with the beginning of the EU's economic governance, the first financial semester, and the amendment of the Treaty of Lisbon for the establishment of a permanent crisis management mechanism. We hope that the accession negotiations with Croatia will be completed, and that Romania and Bulgaria will become part of the Schengen area. The democratic parties of Hungary, with the exception of the far right, are in agreement and in cooperation to ensure the success of the Hungarian Presidency. However, this Parliament must also address the contradiction that while the Hungarian Presidency should be a guardian of the observance of fundamental freedoms in the EU, the current government in Hungary is imposing severe restrictions on democracy, the freedom of speech and the rights of the trade unions. I hope that the Hungarian Government will behave in a different way in Europe than it does at home.
Mr President, one of the issues addressed at the EU-Russia Summit last week in Brussels was the rule of law in the Russian Federation.
I would like to remind you that the verdict in Mikhail Khodorkovsky's and Platon Lebedev's second trial will be delivered on the morning of 15 December.
Members of the international community, including the EU, have been observing the trial very closely, and I am convinced that the outcome of the trial will allow us to draw some concrete conclusions about the rule of law in Russia. As the next meeting of the EU-Russia Parliamentary Cooperation Committee is being held this week in Strasbourg, I would hope to raise this issue with colleagues from the Russian State Duma and Federation Council, and I would like to encourage my colleagues here in Parliament to do the same.
(GA) Mr President, the European Union has had an important role in the promotion of the peace and reconciliation process in Northern Ireland and in the country's border regions. The European Union has invested a total of EUR 1.3 million in three PEACE programmes since 1994. Since 1989, the Union has invested EUR 349 million in the International Fund for Ireland. The International Fund for Ireland has given support to over 6 000 projects in Ireland.
EU support has enabled communities in Northern Ireland and the border region to take advantage of the opportunities arising from the peace process. Building peace and reconciliation is a long-term process and I strongly believe that there is still a need to continue with Peace III and International Fund for Ireland (IFI) support. I welcome recent moves by the US, supported by the UK and Irish authorities, to examine the possibility of continuing the IFI programme beyond 2010 in a limited and targeted way. In conclusion, continued support for the peace programme is absolutely essential.
(ES) Mr President, the 1989 'Television without frontiers' Directive established that Member States must not obstruct audio-visual broadcasts from other Member States.
Through the revision of this directive in 2007, this aim was reinforced and adapted to new technologies and the changes in the structure of the audio-visual market. However, the Northern Catalonian state border continues to act as a cultural and linguistic frontier, infringing these directives. More specifically, seeking protection in technical criteria, radio and television in Catalan is systematically excluded from the scope of regulated broadcasting.
Therefore, the European institutions should enforce their own directives and broadcasters with a cross-border remit should be able to offer their services to the whole of their linguistic and cultural community when it, as in the case of Catalonia, extends beyond more than one single state.
Thank you very much.
(GA) Mr President, I welcome what was agreed at COP 16 in Cancún. However, we should not delude ourselves that we are where we need to be. Targets need to be set now that are much firmer, clearer and binding.
The governments must build on the work of Cancún to achieve an ambitious, binding agreement in South Africa next year. We must also act at home.
There must be immediate agreement on a reduction of at least 30% in CO2 leakage in Europe - not only for the sake of international agreement but for our own sake also - so that we can be competitive from now on.
Europe must guarantee that we will be much more efficient as regards energy consumption. We failed to achieve that with the 20% energy efficiency target not being legally binding. That must be changed now.
(BG) Mr President, ladies and gentlemen, I would like to draw your attention to the problems facing Bulgaria's road hauliers, who will be left seriously out of pocket if we allow additional air pollution, noise emissions and other charges to be imposed. The sector is in crisis, and increasing these charges risks not only intensifying the crisis but leaving the industry no scope for fleet renewal. As a Bulgarian citizen, I oppose the calculations made by the Commission, which has failed to take into consideration differences in the territorial locations of individual Member States. Bulgaria is on the periphery of the European Union, and Bulgarian hauliers will be hardest hit by these additional charges. If we look at the research, we will see that the Bulgarian economy will lose under all these scenarios.
Fellow Members, I hope that the European Parliament has the political will to prevent the problems with countries along the borders of the European Union from deteriorating.
(BG) Mr President, a few days ago, President Barroso warned that Europe is facing a rising wave of populism and nationalism. He appealed to political leaders to combat manipulation based on people's fears and the irrational arguments which he believes have allowed populism to thrive in many countries. His statement gave me grounds to draw attention to the risks to democracy in the former communist countries. It is there, more than anywhere, that European leaders must be uncompromising in any attempt to undermine the right to private property. The partial nationalisation of the personal contributions into professional pension funds and their transfer to state social security is one example of this. Europe must also remain on guard as regards the right to free choice and prevent it from being undermined in any form whatsoever. Above all, European leaders have to be uncompromising towards attempts to manipulate public opinion and the widespread use of special surveillance equipment and the official revelation of secret information to put pressure on people and to undermine human rights.
(GA) Mr President, this is a very important question. Clearly there is a big difference between the profit being made by the farmers and the profit being made by the supermarket chains.
In my own country, there are about 22 000 people employed in the dairy sector. The dairy market in Ireland alone is worth EUR 1 billion annually. I do not think that the European Union is doing enough to help farmers; and I am not talking about the grants - the grants are good.
There are many things wrong with the market. For example, farmers ought to be paid for their produce within 30 days. This does not happen at all. In addition, the supermarket sells milk at a discount, but it is the farmer who loses money.
I am disappointed that those problems are not going to be dealt with. We must do a lot more to protect farmers against the power of the supermarkets.
(RO) Mr President, fundamental rights form the basic principles of the European Union. It is the main duty of all European institutions to monitor the observance of these rights.
In Romania, a Member State of the European Union, we are witnessing serious violations of fundamental rights. After bankrupting the country economically and socially, the current Romanian Government is now implementing ridiculous measures, amounting to a serious violation of the fundamental rights recognised in the European Union - the right to a pension, trade union rights, the right to a salary and the rights of young mothers. In addition to this, I wish to point out that preparations are also under way in Romania to amend the law on the protection and promotion of the rights of persons with disabilities. Approval of the bill being tabled by the Romanian Government will only serve to make life more difficult for people with disabilities, making them dependent on the state, instead of enhancing their protection and promoting their social inclusion. This will have a far-reaching detrimental impact on the interests and dignity of people with disabilities.
(LV) Mr President, I should like to ask you what the expression 'test pilot' means? It means the pilot who tests the aircraft during flight. What is a 'test passenger'? This concept was recently invented by the Latvian airline airBaltic. It is a pity, however, that airBaltic failed to inform passengers that they were participating in tests. For instance, airBaltic seats passengers in the aircraft and, later, while they are in the air, it turns out that the aircraft has technical problems, as a result of which it makes an emergency landing. In my opinion, an aircraft should be made ready pre-flight, not during the flight, especially when it contains passengers.
Recently, airBaltic has registered a very large number of emergencies. I should like to draw the attention of Members and the European Commission to the problem of air safety. A frivolous attitude can result in tragic consequences. Thank you.
(FR) Mr President, I have now been told on two occasions that an oral question concerning the referendum on the future of South Sudan will not be reinstated in the order of business.
I should remind you that, according to the comprehensive peace agreement of 2005, South Sudan has the opportunity, at the end of a five-year period, of voting whether or not to remain as part of the Sudanese state.
The referendum is scheduled to take place on 9 January next. However, a number of unresolved issues, namely, the drawing up of electoral lists, the settlement of differences concerning the border between the North and the South, not to mention the security measures to be taken if the need arises, should have been the subject of an exchange of views in this House.
If we keep on endlessly postponing the debate, we shall deprive ourselves of our right to provide political momentum. That is my point of view. I persist in believing that it would be more judicious to try and prevent conflict situations than to stand by and wait for tragedies to erupt.
(PT) Mr President, recent Eurostat figures show that Portugal is one of the countries with the highest levels of job insecurity: 22% of workers are in precarious jobs, while the European Union average is 13.5%.
Women and young people are the worst hit. More than 23% of people under the age of 25 are unemployed and poverty has reached 18% in Portugal; this is also increasingly taking account of poor workers who do not earn enough to escape poverty.
How is it therefore possible to understand the unacceptable pressure that the European Commission is putting on the Portuguese Government to change labour legislation and render it even easier to make people redundant? What is needed is increased support for the creation of jobs with rights and decent wages.
(PT) Mr President, despite the austerity budgets, despite the International Monetary Fund, despite the Stabilisation Fund, and despite a penalty-based mechanism for economic coordination, the attack on the euro continues through the speculative attack on the sovereign debts of several countries.
It must be acknowledged that the error can only be in the political decisions that have been taken. Every time that Chancellor Merkel and President Sarkozy speculate in public, the speculators immediately thank them and speculate accordingly. It is clear that every time that they say 'no' to Eurobonds in particular, the speculators thank them because they are grateful for the price; the price of this speculation is division in Europe.
This is a Europe without solidarity and a Europe in which the peripheral countries are becoming increasingly peripheral. This must change, Mr President.
(DE) Mr President, I have long been an advocate of the euro, but now its future is at stake. The Heads of Government in Europe do not have the courage to finally stop throwing good money after bad. It is time to stop saying: 'Let's put the problem off for a couple of years'. Instead, we need to finally be brave and responsible enough to take a debt haircut. Only then will the banks be able to be held accountable. It will hit people like us too - via our pension funds and life assurance. However, where this is concerned, we need to bite the bullet now, rather than prolonging the agony. This is where the great problem lies. In this connection, I should like to call on all my fellow Members to become involved in the initiatives from the Committee on Economic and Monetary Affairs, particularly as regards financewatch.org, so that in the future, we will actually be able to find ways of proceeding against the banks, against the lobbyists who are unfortunately still dictating matters here, and to get independent information.
(RO) Mr President, the accession of Bulgaria and Romania to the Schengen area is of paramount importance to the stability of the EU's eastern border. Secondly, what may be just as important is that this is a natural step after both countries received fully-fledged member status of the European Union in 2007.
However, this decision must be based on technical practicalities and not on sentiment or passion. There are some governing parties in the European Union which believe that they can win certain electoral arguments if they oppose this decision and lay the blame with Romania and Bulgaria for the fact that there are problems with Roma integration at EU level.
On the other hand, if the report concludes with a favourable outcome and the inspection carried out recently in both Member States indicates that both countries are prepared for joining the Schengen area, I would say that it is extremely important for us to continue supporting them, especially as we gave them a positive assessment not that long ago.
(PT) Mr President, following yet another conference on climate change, I think that, being honest with ourselves, the most that we can manage to say is that it was better than the Copenhagen conference because some results were achieved and some progress was made. It was better because a compromise was reached, once again under the umbrella of the United Nations. It was better because the European Union came out of the Cancún conference better off and it was a much more transparent process than the previous one. However, this alone cannot be seen as a consolation and we must recognise that it is still very little.
There is a basis for continued work, but we must also recognise that this basis, while positive, remains founded on promises. Governments need to go a great deal further to meet the public's needs and to meet the needs of a real crisis with real victims. I am pleased that we will be discussing this in greater depth here tomorrow. Commemorating the Universal Declaration of Human Rights will serve little purpose if we continue to neglect those rights. We should already know that the market does not solve everything and that it is time to put people first.
(PT) Mr President, a few days ago, in the US Congress, Representative Ron Paul asked a crucial question: when a war starts with a lie, is it more important to keep the secret or let the public know the truth? I share the concern of our fellow Member on the other side of the Atlantic regarding the WikiLeaks case. There are secrets that are justified and necessary. The problem arises when secrets become the rule rather than the exception and, in recent years, we have seen the growth of a culture of secrecy that is only deepening, circumventing democratic control, and which is now fiercely defending its privileges, as we have seen in the reactions of some governments and companies to the WikiLeaks case.
In the wake of political pressure, Amazon, Visa, MasterCard and even a Swiss bank that previously had deals with WikiLeaks have pulled out of them. A French minister has demanded that France should not allow this website to operate on French territory. Ladies and gentlemen, there is no legal basis for such pressure in the slightest. Trust is a two-way street and governments can only demand public trust when they are prepared to trust the public.
(NL) Mr President, it is exactly six months today since the federal parliamentary elections in Belgium took place. I need to point this out, because we have never before been in a situation where an EU Presidency has been held by a caretaker government for the full six months.
The Council is not politically represented here today. That is slightly unfortunate, because this surreal situation is worth mentioning. The artificial construct that is Belgium is still as ungovernable today as it was six months ago and there is nothing that can be done about that, because Flanders and Wallonia have evolved into two different countries with totally different political and socio-economic cultures.
Mr President, the situation in Belgium has reached a total impasse, so much so that the European Union had better prepare itself for the emergence of two new Member States: Flanders and Wallonia.
(RO) Mr President, the recent amendments made to the Labour Code in Romania will exacerbate further the situation of employees, already hit hard by recession. The period of notice required from employees who have resigned and trial periods are going to be extended, which means that employment contracts can be terminated without notice during or at the end of this period, during which more than three people can be employed in succession for the same position. However, the most abusive measure, which blatantly flouts basic human rights, aims to suspend by law an employee's individual employment contract while taking part in a strike.
I simply wish to protest against this attempt to turn employees into the bosses' slaves. I would also like to call on Europe's political forces and institutions to intervene and halt the decline in the status of employees in Romania.
That concludes the item.